                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

TAMMIE COLEEN WILSON                                                          PLAINTIFF

V.                          NO. 4:18-CV-00757 JM/BD

ANDREW SAUL, Commissioner of
Social Security Administration1                                             DEFENDANT


                                          ORDER

       The Court has reviewed the Recommended Decision filed by Magistrate Judge

Beth Deere. No objections have been filed. After careful consideration, the Court

concludes that the Recommended Decision should be, and hereby is, approved and

adopted in its entirety as this Court=s findings. Judgment will be entered accordingly.

       IT IS THEREFORE ORDERED THAT the Commissioner=s decision is

AFFIRMED, and Plaintiff Tammie Coleen Wilson’s Complaint (Docket entry #2) is

DISMISSED with prejudice.

       DATED this 26th day of November, 2019.



                                          _______________________________
                                          UNITED STATES DISTRICT JUDGE




1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the
Social Security Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is
automatically substituted as the Defendant.
